DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2017/0008377) as evidenced by Yang et al. (J. Phys. D: Appl. Phys. 27 (1994) 1757-1762).
As to claims 1-4, 6 and 8, Fisher et al. discloses a cold formed laminate comprising a thermoplastic interlayer, a first curved glass (i.e., external) having a thickness of about 1.4 to 3.5 mm, and a second glass sheet (i.e., internal) having a thickness of 0.3-1.4 mm.  See the abstract, and paragraphs [0033]-[0034].  The first glass sheet has a thickness that is greater than the thickness of the second glass sheet.  See paragraph [0031].  The second glass sheet is ion exchange strengthened to have compressive stress layers on the surfaces.  See paragraph [0009] and [0042].  The compressive stress on the third surface facing the interlayer is smaller than the compressive stress facing externally.  Id.  Such a glass will inherently possess a thicker 
Fisher et al. discloses that the glass may be made by the float method (see paragraph [0037]-[0038]) which occurs on the surface of a tin bath (see paragraph [0037]-[0038]) but differs from claim 1 by failing to teach that the third main surface has a higher tin content than the fourth surface.  
	 It is known by one of ordinary skill in the art that the float process results in one side of the glass having an increased tin content compared to the other side.  See Yang et al., introduction.
	Thus, Fisher et al. suggests a laminate in which the second glass layer contains a higher concentration of tin on one of the surfaces.  Fisher et al. fails to disclose whether the tin surface should be the third surface (facing the interlayer) or the fourth surface.  However, one of ordinary skill in the art recognizes that there are only two options for the tin layer: on the convex surface (i.e., third surface), or the concave surface.  It would have been obvious to have made either of the two only possible configurations, including the tin side on the third surface.
 	As to claim 5, it would have been obvious to have optimized the thickness difference between the compressive stress layers. The motivation for doing so is the normal desire of scientists or artisans to improve upon what is already generally known.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 7 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784